Citation Nr: 1532720	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from September 1982 to August 1991 and from May 1997 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current hearing loss disability, as defined by VA regulation.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran had a VA examination for hearing loss in December 2011.  Addendum opinions were obtained in January 2012 and August 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination for his claimed hearing loss disability.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records with respect to the claims being decided, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, there is no competent evidence of hearing loss in either ear for VA purposes at any time during the appeal period.  The relevant question at issue is whether the Veteran has a current hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran had a VA audiological examination in December 2011, and 
the findings of that examination did not show hearing loss for VA compensation purposes. 38 C.F.R. § 3.385.  The VA examiner indicated that the puretone thresholds showed normal hearing bilaterally.   

Thus, the findings do not satisfy the criteria for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Given the lack of competent evidence showing that the Veteran has a current hearing loss disability at present, as defined in 38 C.F.R. 
§ 3.385, the claim for service connection for bilateral hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

ORDER

Service connection for bilateral hearing loss is denied.  
REMAND

Additional development is necessary with regard to the claim for service connection for tinnitus.

The Veteran asserts that tinnitus is related to acoustic trauma in service.  Service treatment records reflect that the Veteran reported occasional tinnitus during a June 1991 audiometric screening.  The Veteran reported having noise exposure as a mechanic.  He denied otalgia or otorrhea.

The Veteran had a VA examination in December 2011.  The examination noted that the Veteran could not recall the specific onset of the date of tinnitus but estimated that it started in the later 1990's.  The examiner stated that an opinion regarding the etiology of tinnitus could not be provided without resort to speculation.  The examiner noted that the claims file was not available for her review.  

A January 2012 addendum from the same examiner reflects that claims file was provided for review.  The examiner noted that the claims file contained a copy of the enlistment examination, but all other service treatment records were on microfiche and could not be reviewed.  The examiner indicated that an opinion could not be provided without documents in readable form.  Subsequently, in August 2012, the examiner reviewed printouts of service treatment records.  However, the examiner noted that there was no audiological information in the records that were provided for review.  

A remand is warranted in this case in order for the VA examiner to review the complete service treatment records and provide an addendum opinion regarding the etiology of tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner
who performed the December 2011 tinnitus
examination and provided the January 2012 and August 2012 addendum opinions.  If that examiner is no longer available, provide the Veteran s claims file to another similarly qualified clinician.  A new examination is required only if deemed necessary by the examiner. 

The claims folder, including complete service treatment records, and a copy of this remand, must be made available to the examiner for review and the examiner must indicate that the claims file was reviewed  

A. The examiner should provide an opinion as to
whether it is at least as likely as not (50 percent
or greater probability) that the Veteran's
tinnitus began during active service, or is related to any incident of service to include noise exposure therein, or, 
began within one year after discharge from active service.

The examiner should consider the Veteran's noise exposure as a mechanic and the June 1991 entry in the service treatment record which noted occasional tinnitus. 

B.  The VA examiner should give a detailed rationale for the opinions provided.  If any requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


